                     IN THE UNITED STATES DISTRICT COURT

                  FOR THE MIDDLE DISTRICT OF NORTH CAROLINA



UNITED STATES OF AMERICA                  :
                                          :
             v.                           :        No.    1:19CR054-1
                                          :
STEVE BRANTLEY SPENCE                     :



                     REQUESTED JURY VOIR DIRE QUESTIONS

     The above-named defendant, by and through legal counsel,

submits the following questions to be posed to potential jurors

during voir dire:

     1.      Is there any member of the panel who has heard anything

about these cases through the radio, television, newspaper, or

family members or friends?

     2.      Do each of you understand that if you are selected to

serve on this jury, it will be your duty to base your verdict

solely upon the evidence presented here in the courtroom and not

on the basis of what you may have heard from any other sources?

     3.      Each defendant who pleads not guilty under our system of

justice is presumed to be innocent until his guilt has been proven

beyond a reasonable doubt.             Is there any member of the panel who

feels   they      could   not   give    the   defendant   the   presumption   of

innocence at this point in the trial?




          Case 1:19-cr-00054-UA Document 37 Filed 07/17/20 Page 1 of 7
       4.      Do each of you understand that the mere fact that the

defendant has been charged in a bill of indictment is no evidence

of his guilt?

       5.      Is there any member of the panel who feels otherwise, or

cannot accept that principle of law?

       6.      Do each of you understand that the burden is on the

United      States   to   prove    the    guilt   of    the   defendant   beyond   a

reasonable doubt and not on the defendant to prove his innocence

in this case?

       7.      It will be my duty as judge to instruct you on the law

that applies to this case, at the appropriate time.                       You must

apply the law as I give it to you, whether you agree with it or

not.    Can each of you accept my instructions on the law and apply

it to the facts as you find them to be, regardless of your personal

feelings?

       8.      During     the     trial    you    may    hear     testimony   from

psychologists or psychiatrist regarding their examinations and

evaluations of the defendant. Is there any member of the panel who

has particular feelings about psychologists or psychiatrists that

would cause you to automatically disbelieve or fail to accept their

testimony should one or the other testify?                    If so, please raise

your hand.



                                           2




            Case 1:19-cr-00054-UA Document 37 Filed 07/17/20 Page 2 of 7
     9.       Is there any member of the panel who has been treated by

a psychologist or psychiatrist or had a family member or close

personal friend treated by one?               If so, please raise your hand.

     10.       Was    there   anything       about    the   experience   or   your

knowledge of someone else’s experience which would cause you to

give either greater weight or less weight to the testimony of a

psychologist or psychiatrist?         If so, please raise your hand.

     11.      Has any member of the panel ever worked or had a family

member or close friend who worked in the field of mental health?

If so, please raise your hand.                Is there anything about your

experience or your relationship which would cause you to give

greater weight or less weight to the testimony of a mental health

professional?        If so, raise your hand.

     12.      There might be evidence in this trial that will relate

to an allegation of domestic violence. Have you, or has anyone

in your immediate family or a close friend, had any

experience(s) with domestic violence?                If so, please raise your

hand.

        13.    Do you have such strong feelings about domestic

violence that it would prohibit you from serving as a fair and

impartial juror in this case?




                                         3




          Case 1:19-cr-00054-UA Document 37 Filed 07/17/20 Page 3 of 7
     14.   Is there any member of the panel who has ever worked in

law enforcement or who has had relatives or close family friends

employed in law enforcement?

     15.   Is there any member of the panel who has ever been the

victim of a crime or had a relative or close family friend who has

been the victim of a crime?

     16.   Is there any member of the panel who would believe the

testimony of a law enforcement officer, simply because of the

position he or she occupies?

     17.   We are currently in the midst of a COVID-19 pandemic and

extraordinary precautions are being taken to protect the health

and welfare of all parties to court proceedings.        In spite of such

precautions, is there any member of the panel who feels you would

be unable to focus your full attention to the evidence presented

during the trial because of your concern for your health and

welfare, and that of a member of your immediate family?               If so,

please raise your hand.

     18.   Since the burden to prove the defendant's guilt is on

the United States, the defendant does not have to testify or offer

any evidence if he chooses.     Is there any member of the panel who

would hold it against the defendant if he chose to exercise his

right and not testify in this case?



                                    4




       Case 1:19-cr-00054-UA Document 37 Filed 07/17/20 Page 4 of 7
     19.   If the defendant elected to testify, is there any member

of the panel who feels they are likely to disbelieve his testimony

simply because he is the defendant on trial, regardless of how

otherwise believable his testimony might be?        If so, please raise

your hand.

     20.   Is there any member of the panel who feels that they

could not vote to find the defendant “Not Guilty By Reason of

Insanity”, even if you are convinced that the defendant was legally

insane at the time the crimes are alleged to have occurred?               If

so, please raise your hand.

     21.   Does any member of the panel, either individually or as

a member of an organization, advocate tougher restrictions on a

person’s right to own or possess a firearm? If so, please raise

your hand?

     22.     It is anticipated that it might take a week for the

trial of this case to be completed.        Is there any member of the

panel who has such pressing matters that you would be unable to

sit as a member of this jury and give your undivided attention to

these proceedings and the evidence and law presented?                 If so,

raise your hand.




                                    5




       Case 1:19-cr-00054-UA Document 37 Filed 07/17/20 Page 5 of 7
     23.     Does any member of the jury or your immediate family

have stickers on your vehicles?      If so, please raise your hand and

tell us what the stickers say.

     24.     Is the any reason, whether I have asked it or not, that

any member of the panel feels they could not sit as a member of

this jury and give both side a fair trial?          If so, please raise

your hand.

     Respectfully submitted, this 17th day of July, 2020.

                                    LOUIS C. ALLEN III
                                    Federal Public Defender



                                    /s/ Gregory Davis
                                    GREGORY DAVIS
                                    Assistant Federal Public Defender
                                    North Carolina State Bar #7083
                                    Post Office Box 400
                                    Greensboro, NC 27402
                                    (910) 333-5455




                                    6




       Case 1:19-cr-00054-UA Document 37 Filed 07/17/20 Page 6 of 7
                         CERTIFICATE OF SERVICE


     I hereby certify that on July 17, 2020, I electronically filed
the foregoing with the Clerk of the Court using the CM/ECF system
which will send notification of such filing to the following:
                Mr. Clifton Barrett
                Assistant United States Attorney


                Ms. Veronica Edmisten
                Assistant United States Attorney


                            LOUIS C. ALLEN III
                            Federal Public Defender


                            /s/ Gregory Davis
                            Gregory Davis
                            Assistant Federal Public Defender
                            North Carolina State Bar #7083
                            251 N. Main Street, Suite 849
                            Winston-Salem, NC 27101
                            (336) 631-5278
                            Email: greg_davis@fd.org




                                    7




       Case 1:19-cr-00054-UA Document 37 Filed 07/17/20 Page 7 of 7
